Citation Nr: 1549705	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  12-24 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU), prior to July 23, 2014.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to April 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from April 2010 and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A Board hearing was held before the undersigned in October 2015.  A transcript of the hearing is of record.

The Board finds that a claim of entitlement to TDIU prior to July 23, 2014, has been raised by the record.  Specifically, although the Veteran has been awarded TDIU, effective July 23, 2014, on the basis of his service-connected diabetes mellitus, he submitted a July 2015 Vet Center evaluation reflecting that he became unemployed in 2012 as the result of his service-connected PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation).  Under Rice, the Board has jurisdiction over this claim for TDIU, prior to July 23, 2014, which is separately captioned on the first page of this decision.

The issues of entitlement to an increased rating for PTSD and entitlement to TDIU prior to July 23, 2014, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The most probative medical evidence of record is an April 2013 opinion by a private physician which reflects that the Veteran's bilateral hearing loss and tinnitus are etiologically related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  Specifically, the record reflects that pertinent VA treatment records remain outstanding and that additional private records may be available.  Further, review of the Veteran's contentions - specifically, his October 2015 hearing testimony regarding worsening PTSD symptoms and the portion of a July 2015 Vet Center report regarding his prior employment - reflects that a new medical opinion is needed regarding the nature, severity, and effects of PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.  Note that the last VA treatment records within the file were generated on September 20, 2014, but the Veteran has reported receiving subsequent VA treatment and provided a one (1) page treatment note generated in September 2015 by C.W. Bill Young VA Medical Center.  If such additional VA treatment records are unavailable, clearly document that unavailability in the claims file and notify the Veteran.

2.  Concurrent with the above, request that the Veteran complete an appropriate number of VA Forms 21 4142, Authorization and Consent to Release Information to VA, for any outstanding private treatment records.  Such records include, but are not limited to, records from NorthSide Hospital.  Make two attempts to obtain any identified private treatment records and inform the Veteran of any attempts to locate any records that could not be obtained.  38 U.S.C.A. § 5103A (West 2014).

3.  Concurrent with the above, advise the Veteran that records of his employment, to specifically include records regarding how his last employment ended, may be pertinent to his appeal.  Assist him in obtaining any identified pertinent evidence following the procedures set forth in 38 C.F.R. § 3.159.

4.  After completing the development requested above, schedule the Veteran for a VA psychiatric disorders examination to determine the current nature and severity of his service-connected PTSD.  The entire claims file (i.e. records contained in Virtual VA and VBMS) must be made available to, and reviewed by, the examiner.  The examiner should conduct an examination of the Veteran, perform any necessary testing, and address the Veteran's contentions (see October 2015 hearing transcript) regarding worsening and regarding why his employment ended in 2012 (see July 2015 Vet Center report).  The examiner should also address the effect of his service-connected psychiatric disorder on his employability prior to July 23, 2014.

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues remaining on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


